Citation Nr: 0004415	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-05 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts

THE ISSUE

Entitlement to an increased evaluation for status after deep 
laceration of the left knee, with residual synovitis and 
meniscal damage, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1958 to July 
1961.  This appeal comes to the Board of Veterans' Appeals 
(Board) from 1996 RO rating decisions that denied an 
increased evaluation for the left knee disability, and denied 
secondary service connection for right knee and back 
disabilities as not well grounded.  The veteran submitted a 
notice of disagreement with these determinations in October 
1997; the RO sent him a statement of the case in February 
1998; and the veteran submitted a substantive appeal with the 
issue of entitlement to an increased evaluation for the left 
knee disability in March 1998.  A review of the record does 
not show receipt of a timely substantive appeal with regard 
to the issues of secondary service connection for right knee 
and back disabilities.  38 C.F.R. §§ 20.200 and 20.302 
(1999).  Hence, the only issue certified to the Board for 
consideration is listed on the first page of this decision.

Correspondence from the representative received in 1999 
constitutes an application to reopen the claims for secondary 
service connection for the right knee and back disabilities.  
The issues of whether new and material evidence has been 
received to reopen claims for secondary service connection 
for right knee and back disabilities have not been 
adjudicated by the RO and will not be addressed by the Board.  
These matters are referred to the RO for appropriate action.


REMAND

The evidence shows that the veteran has painful motion of the 
left knee.  The report of his VA medical examination in 
February 1998 is inadequate to determine the severity of the 
left knee disability.  VA has the duty to provide the veteran 
with an examination to obtain sufficient clinical findings to 
determine the severity of his left knee disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.  
In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his left knee disability, 
and to obtain an opinion from the 
examiner as to the severity of this 
condition.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness of the left knee.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time.  
The examiner should state the degree of 
instability, if any, and whether the 
laceration scar is tender or otherwise 
symptomatic.  The examiner should also be 
asked to determine whether the joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.

2.  After the above development, the RO 
should review the claim for an increased 
evaluation for the left knee disability.  
This review should reflect consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999).  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


